Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-30-2002

In Re: Prudential
Precedential or Non-Precedential:

Docket 99-5960




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"In Re: Prudential" (2002). 2002 Decisions. Paper 64.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/64


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed January 30, 2002

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 99-5960

   IN RE:

PRUDENTIAL INSURANCE COMPANY
AMERICA SALES PRACTICE LITIGATION
AGENT ACTIONS

Michael P. Malakoff, Esquire, and
Malakoff, Doyle & Finberg, P.C.,

       Appellants

Appeal from the United States District Court
For the District of New Jersey
D.C. No.: 95-cv-04704
District Judge: Honorable William H. Walls

(Argued: December 5, 2000)

Before: McKEE, ROSENN, and CUDAHY,*
Circuit Judges.

ORDER AMENDING OPINION

IT IS HEREBY ORDERED, that the Slip Opinion filed in
this case on January 24, 2002, be amended as follows:

On page 14, in the Paragraph captioned "(4). The March
1997 Affidavits," delete the sentence that reads: "Malakoff
was not in court that day, but he maintains that his
_________________________________________________________________

* The Honorable Richard Cudahy, Senior Circuit Judge of the United
States Court of Appeals for the Seventh Circuit, sitting by designation.
associate, David Snyder, was." And, replace it with:
"Malakoff was not in court that day, but maintains that an
associate in his firm was."

IT IS SO ORDERED.

       BY THE COURT:

        /s/ Theodore A. McKee
       Circuit Judge

DATED: January 30, 2002

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                2